UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 09-4586


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

DONALD CHANEY,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (3:08-cr-00773-MJP-1)


Submitted:   August 31, 2010              Decided:   September 23, 2010


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed and remanded by unpublished per curiam opinion.


Langdon D. Long, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant.     Robert Claude Jendron, Jr.,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donald   Chaney      appeals     his   conviction       and   151-month

sentence for possession with intent to distribute cocaine base,

in violation of 21 U.S.C. § 841 (2006).                Chaney’s attorney has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), contending there are no meritorious issues on appeal,

but questioning whether the district court complied with Fed. R.

Crim. P. 11 in accepting Chaney’s guilty plea and whether the

sentence is reasonable.          Chaney has filed a pro se supplemental

brief, arguing that the district court erred in categorizing him

as a career offender.         The Government declined to file a brief.

We affirm.

            “Prior   to   accepting      a   guilty    plea,    a    trial    court,

through colloquy with the defendant, must inform the defendant

of,   and    determine    that    he    understands,     the    nature       of   the

charge(s) to which the plea is offered, any mandatory minimum

penalty, the maximum possible penalty” he faces, and the various

rights he is relinquishing by pleading guilty.                 United States v.

DeFusco, 949 F.2d 114, 116 (4th Cir. 1991); Fed. R. Crim. P.

11(b)(1)-(2).     The court also must determine whether there is a

factual basis for the plea.            Fed. R. Crim. P. 11(b)(3); DeFusco,

949 F.2d at 120.         Because Chaney did not move in the district

court to withdraw his guilty plea, any error in the Rule 11

hearing is reviewed for plain error.               United States v. Martinez,

                                         2
277 F.3d 517, 525 (4th Cir. 2002).                    To establish plain error,

Chaney must “show that an error occurred, that the error was

plain,   and    that     the   error     affected     his     substantial        rights.”

United States v. White, 405 F.3d 208, 215 (4th Cir. 2005).                            In

order to demonstrate that his substantial rights were affected,

Chaney “must show a reasonable probability that, but for the

error, he would not have entered the plea.”                         United States v.

Massenburg, 564 F.3d 337, 343 (4th Cir. 2009) (quoting United

States v. Dominguez Benitez, 542 U.S. 74, 83 (2004) (internal

quotation marks omitted).

              After    reviewing     the    record,      we    conclude      that     the

district      court    performed     a    thorough     plea    colloquy       prior   to

accepting Chaney’s guilty plea, substantially in compliance with

Rule 11.       Though the district court did not inform Chaney that

he    could    be     prosecuted    for    perjury      if    he    made    any    false

statements      during     the     hearing,     this    error       did    not    affect

Chaney’s substantial rights, as he has not alleged that he would

not   have    pleaded     guilty    if     he   had    been    so    informed.        See

Massenburg, 564 F.3d at 344.               Additionally, though the district

court did not explicitly state that it found a factual basis for

the guilty plea, because the record leaves no doubt that such a

factual basis existed, the district court’s acceptance of the

plea was not in error.           Martinez, 277 F.3d at 531.                Accordingly,



                                           3
we conclude that the errors in the plea colloquy did not affect

Chaney’s substantial rights.

               As to Chaney’s sentencing claims, we are charged with

reviewing        sentences          for     both       procedural      and       substantive

reasonableness.           Gall v. United States, 552 U.S. 38, 51 (2007).

In     determining        procedural         reasonableness,          we     first       assess

whether the district court properly calculated the defendant’s

advisory guidelines range.                   Id. at 49-50.            We then determine

whether    the     district         court    failed     to    consider     the      18   U.S.C.

§ 3553(a)       (2006)       factors      and    any    arguments     presented          by   the

parties,        treated       the    guidelines         as    mandatory,         selected      a

sentence       based     on    “clearly         erroneous      facts,”     or     failed      to

sufficiently explain the selected sentence.                           Id. at 51; United

States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).                                 Finally,

we     review     the     substantive           reasonableness        of   the      sentence,

“taking     into        account      the     ‘totality        of    the    circumstances,

including       the     extent      of    any    variance      from    the      [g]uidelines

range.’”        Pauley, 511 F.3d at 473 (quoting Gall, 552 U.S. at

51).      After       reviewing      the    record,      we   conclude       that    Chaney’s

sentence is both procedurally and substantively reasonable.

               In accordance with Anders, we have reviewed the record

and find no meritorious issues on appeal.                          Additionally, we have

reviewed the issues raised in Chaney’s supplemental brief and

find    them     to     be    without       merit.       Therefore,        we    affirm       the

                                                 4
judgment of the district court, but remand for correction of a

clerical error in the written judgment.                 The first page of the

judgment     incorrectly    states      that    Chaney     was     convicted    of

violating 18 U.S.C. §§ 841(a)(1) and 841(b)(1)(B).                  Instead, the

judgment should read that Chaney was convicted of violating 21

U.S.C. §§ 841(a)(1) and 841(b)(1)(B).              This court requires that

counsel inform his client, in writing, of his right to petition

the Supreme Court of the United States for further review.                      If

the   client   requests    that     a   petition    be    filed,    but    counsel

believes that such a petition would be frivolous, then counsel

may   move     in   this    court       for     leave     to     withdraw      from

representation.     Counsel’s motion must state that a copy thereof

was   served   on   the   client.       We    dispense    with   oral     argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument will not aid the

decisional process.

                                                         AFFIRMED AND REMANDED




                                        5